On December 14, 1922, a verdict was rendered in favor of respondent. Judgment was not entered within the twenty-four hour period (C. S., sec. 6895), for the reason that the court reserved the matter for further argument. The judgment appears in full in the transcript and bears date "Done in open court, this 25th day of December, 1922. Ed. L. Bryan, District Judge." The only notation by the clerk is: "Offered for filing 12-15-22. Rose Edwards, Clerk, by B.L. Newell, Deputy." The day after the rendition of the verdict, the judgment, not yet signed, was presented to the clerk for filing; and, doubtless because the judgment had not then been signed by the judge, the clerk did not file it, but made the above notation, "offered for filing." It appears from the judgment that it was not signed by the judge until ten days after it had been offered for filing. After the judgment was signed by the judge, it does not appear that, according to C. S., sec. 6899, it was ever "deposited in the office of the clerk of the court for entry" or that the clerk ever indorsed "upon such judgment the date of the filing *Page 723 
of the same under or following the word 'entered.'" The judgment does not show that it was filed for entry or entered prior to the going down of the remittitur, referred to in the majority opinion, on March 22, 1925. Conceding that it was then duly entered, as the majority opinion says it was, the notice of appeal was filed on May 18, 1925, within ninety days of the entry of the judgment. This court, therefore, has jurisdiction to hear and determine the matter, and the appeal should not be dismissed. The fact that this judgment had never been entered was not brought to our notice when the case was here before. We ordered the judgment "reinstated," which, according to the Standard Dictionary, means restored to its former station. The judgment had not been deposited for entry or filed or entered, but had merely been signed by the trial judge. The fact that counsel recited in his brief that the judgment had been entered is of no consequence. The jurisdiction of this court to hear and determine a cause is not controlled by the views of counsel.